TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

                                       NO. 03-09-00242-CR
                                       NO. 03-09-00243-CR
                                       NO. 03-09-00244-CR
                                       NO. 03-09-00245-CR
                                       NO. 03-09-00246-CR
                                       NO. 03-09-00247-CR


                              Derrick Wayne McDonald, Appellant

                                                  v.

                                     State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
      NO. 63163, 63164, 63165, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING


                             MEMORANDUM OPINION


               Appellant Derrick Wayne McDonald has filed a motion to dismiss his pro se appeals

from the trial court’s decisions related to his motion to dismiss the indictments, motion to suppress,

motion for a speedy trial, objections to the indictments, and request for bond reduction. We grant

the motion and dismiss the appeals. See Tex. R. App. P. 42.2.



                                               __________________________________________

                                               David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Henson

Dismissed on Appellant’s Motion

Filed: June 11, 2009

Do Not Publish